U.S. Bancorp Fund Services, LLC 777 E. Wisconsin Avenue, 10th Floor Milwaukee, Wisconsin53202 May 29, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: USA Mutuals (the “Trust”) Securities Act Registration No.: 333-57548 Investment Company Registration No.: 811-10319 Generation Wave Growth Fund (S000005503) Vice Fund (S000005505) Dear Sir or Madam: Pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “1933 Act”), the Trust hereby submits Post-Effective Amendment No. 29 to the Trust’s Registration Statement on Form N-1A for the purpose of making material changes to the investment objective and strategies of the Generation Wave Growth Fund, and adding an Institutional Class of shares to the Vice Fund. Pursuant to Rule 485(a)(1), the Company anticipates that this filing will be effective sixty (60) days after filing or as soon as possible thereafter.At or before that time, the Trust will file another Post-Effective Amendment to its Registration Statement pursuant to Rule 485(b) under the 1933 Act to be effective not earlier than the effective date of this Post-Effective Amendment No. 29.The purpose of the 485(b) filing will be to address Staff comments, to update the financial statements of the Funds, and to file exhibits to the Registration Statement. Please direct any inquiries regarding this filing to me at (414) 765-5384.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Rachel A. Spearo Rachel A. Spearo, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
